Exhibit 10.10

 

EXECUTION VERSION

 

SECOND AMENDED AND RESTATED ADMINISTRATION AGREEMENT

 

This SECOND AMENDED AND RESTATED ADMINISTRATION AGREEMENT (“Agreement”) is made
as of May 5, 2015 by and among New Mountain Finance Corporation, a Delaware
corporation (“NMFC”) and New Mountain Finance Administration, L.L.C., a Delaware
limited liability company (the “Administrator”).  NMFC and the Administrator are
sometimes referred to herein separately as a “party” and collectively as the
“parties”.

 

RECITALS

 

WHEREAS, NMFC is a closed-end management investment company that has to elected
to be regulated as business development company (“BDC”) under the Investment
Company Act of 1940, as amended (the “Investment Company Act”);

 

WHEREAS, NMFC desires to retain the Administrator to provide administrative
services to NMFC in the manner and on the terms hereinafter set forth; and

 

WHEREAS, the Administrator is willing to provide administrative services to NMFC
on the terms and conditions hereafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties hereby agree
as follows:

 

1.                                      Duties of the Administrator

 

(a)                                 Employment of Administrator. NMFC hereby
employs the Administrator to act as administrator, and to furnish, or arrange
for others to furnish, the administrative services, personnel and facilities
described below, subject to review by and the overall control of the Board of
Directors of NMFC, with respect to services provided to NMFC (the “Services”)
for the period and on the terms and conditions set forth in this Agreement.  The
Administrator hereby accepts such employment and agrees during such period to
render, or arrange for the rendering of, such Services to NMFC and to assume the
obligations herein set forth subject to the reimbursement of costs and expenses
provided for below.  The Administrator and such others shall for all purposes
herein be deemed to be independent contractors and shall, unless otherwise
expressly provided or authorized herein, have no authority to act for or
represent NMFC in any way or otherwise be deemed agents of NMFC; provided,
however, that the Administrator may enter into agreements as an agent of NMFC in
furtherance of its responsibilities under this Agreement.

 

(b)                                 Services. The Administrator shall perform
(or oversee, or arrange for, the performance of) the administrative services
necessary for the operation of NMFC.  Without limiting the generality of the
foregoing, the Administrator shall provide NMFC with office facilities,
equipment, clerical, bookkeeping and record keeping services at such facilities
and such other services as the Administrator, subject to review by the Board of
Directors of NMFC, the Administrator shall also, on behalf of NMFC, conduct
relations with custodians, depositories, transfer agents, dividend disbursing
agents, other stockholder servicing agents, accountants, attorneys,
underwriters, brokers and dealers, corporate fiduciaries, insurers, banks and
such other persons in any such other capacity deemed to be necessary or
desirable.  The Administrator shall make reports to the Board of Directors of
NMFC of its performance of its obligations to NMFC hereunder, and furnish advice
and recommendations with respect to such other aspects of the business and
affairs of NMFC, as it shall determine to be desirable; provided that nothing
herein shall be construed to require the Administrator to, and the Administrator
shall not, provide any advice or recommendation relating to the securities and
other assets that NMFC should purchase, retain or sell or any other investment
advisory services to NMFC.  The Administrator shall be responsible for the
financial and other records that NMFC is required to maintain and shall prepare,
print and disseminate reports to stockholders and reports and other materials
filed with the Securities and Exchange Commission (the “SEC”) or any other
regulatory authority.  The Administrator will provide on NMFC’s behalf
significant managerial assistance to those portfolio companies to which NMFC is
required to provide such assistance.  In addition, the Administrator will assist
NMFC in determining and publishing

 

--------------------------------------------------------------------------------


 

its net asset value, overseeing the preparation and filing of its tax returns,
and generally overseeing the payment of its expenses and the performance of
administrative and professional services rendered to NMFC by others.

 

(c)                                  Retention of Third Party Service Providers.
The Administrator is hereby authorized to enter into one or more agreements with
third party service providers as an agent of NMFC (including any
sub-administrator) (each, a “Service Provider”) pursuant to which the
Administrator may obtain the services of the Service Provider(s) to assist the
Administrator in fulfilling its responsibilities to NMFC hereunder. NMFC shall
be responsible for any expenses incurred by the Administrator on behalf of NMFC
payable to any Service Provider. Any sub-administration agreement entered into
by the Administrator shall be in accordance with the requirements of the
Investment Company Act and other applicable federal and state law.

 

2.                                      Records

 

The Administrator agrees to maintain and keep all books, accounts and other
records of NMFC that relate to activities performed by the Administrator for
NMFC hereunder and will maintain and keep such books, accounts and records in
accordance with the Investment Company Act.  In compliance with the requirements
of Rule 31a-3 under the Investment Company Act, the Administrator agrees that
all records which it maintains for NMFC shall at all times remain the property
of NMFC, shall be readily accessible during normal business hours, and shall be
promptly surrendered upon the termination of the Agreement or otherwise on
written request.  The Administrator further agrees that all records which it
maintains for NMFC pursuant to Rule 31a-1 under the Investment Company Act will
be preserved for the periods prescribed by Rule 31a-2 under the Investment
Company Act unless any such records are earlier surrendered as provided above. 
Records shall be surrendered in usable machine-readable form. The Administrator
shall have the right to retain copies of such records subject to observance of
its confidentiality obligations under this Agreement.

 

3.                                      Confidentiality

 

The parties hereto agree that each shall treat confidentially all information
provided by a party to any other party regarding its business and operations.
All confidential information provided by a party hereto, including nonpublic
personal information (regulated pursuant to Regulation S-P of the SEC), shall be
used by any other party hereto solely for the purpose of rendering services
pursuant to this Agreement and, except as may be required in carrying out this
Agreement or any other agreement between NMFC, the Administrator or any of their
respective affiliates, shall not be disclosed to any third party, without the
prior consent of such providing party.  The foregoing shall not be applicable to
any information that is publicly available when provided or thereafter becomes
publicly available other than through a breach of this Agreement, or that is
required to be disclosed by any regulatory authority, any authority or legal
counsel of the parties hereto, by judicial or administrative process or
otherwise by applicable law or regulation.

 

4.                                      Compensation; Allocation of Costs and
Expenses

 

In full consideration of the provision of the Services of the Administrator,
NMFC shall reimburse the Administrator for the costs and expenses incurred by
the Administrator in performing its obligations and providing personnel and
facilities to NMFC hereunder.  In addition, NMFC shall reimburse any affiliate
of the Administrator for any costs and expenses incurred by such affiliate on
behalf of the Administrator in connection with the Administrator’s provision of
Services to NMFC under this Agreement.  NMFC will bear all costs and expenses
that are incurred in NMFC’s operation, administration and transactions and not
specifically assumed by NMFC’s investment adviser (the “Adviser”), pursuant to
that certain Investment Management Agreement, dated as of May 8, 2014 by and
between NMFC and the Adviser.  Costs and expenses to be borne by NMFC include,
but are not limited to, those relating to: calculating NMFC’s net asset value
(including the cost and expenses of any independent valuation firm); expenses
incurred or paid by the Adviser or any affiliate of the Adviser and paid or
payable to third parties, including agents, consultants or other advisers, in
monitoring financial and legal affairs of NMFC and in providing administrative
services, monitoring NMFC’s investments and performing due diligence on its
prospective portfolio companies; interest payable on debt, if any, incurred to
finance NMFC’s investments; sales and purchases of NMFC’s common stock and other
securities; investment advisory and management fees; administration fees, if

 

2

--------------------------------------------------------------------------------


 

any, payable under this Agreement; fees payable to third parties, including
agents, consultants or other advisers, relating to, or associated with,
evaluating and making investments; transfer agent and custodial fees; federal
and state registration fees; all costs of registration and listing NMFC’s shares
on any securities exchange; federal, state and local taxes; independent
directors’ fees and expenses; costs of preparing and filing reports or other
documents required by the SEC; costs of any reports, proxy statements or other
notices to stockholders, including printing costs; the fidelity bond, directors
and officers, errors and omissions liability insurance, and any other insurance
premiums; direct costs and expenses of administration, including printing,
mailing, long distance telephone, copying, secretarial and other staff,
independent auditors and outside legal costs; and all other expenses incurred by
NMFC or the Administrator in connection with administering NMFC’s business,
including payments under this Agreement based upon NMFC’s allocable portion of
the Administrator’s overhead in performing its obligations under the
Administration Agreement, including rent and the allocable portion of the cost
of NMFC’s chief compliance officer and chief financial officer and their
respective staffs.

 

5.                                      Limitation of Liability of the
Administrator; Indemnification

 

The Administrator, its affiliates and their respective officers, managers,
partners, agents, employees, controlling persons, members and any other person
or entity affiliated with the Administrator, including without limitation its
sole member and any person affiliated with New Mountain Capital, L.L.C. to the
extent they are providing services for or otherwise acting on behalf of the
Administrator, the Adviser or NMFC, shall not be liable to NMFC for any action
taken or omitted to be taken by the Administrator in connection with the
performance of any of its duties or obligations under this Agreement or
otherwise as administrator for NMFC, and NMFC shall indemnify, defend and
protect the Administrator, its affiliates and their respective officers,
managers, partners, agents, employees, controlling persons, members, and any
other person or entity affiliated with the Administrator, including without
limitation its sole member and any person affiliated with New Mountain Capital,
L.L.C., the Adviser, each of whom shall be deemed a third party beneficiary
hereof) (collectively, the “Indemnified Parties”) and hold them harmless from
and against all damages, liabilities, costs and expenses (including reasonable
attorneys’ fees and amounts reasonably paid in settlement) incurred by the
Indemnified Parties in or by reason of any pending, threatened or completed
action, suit, investigation or other proceeding (including an action or suit by
or in the right of NMFC or its stockholders) arising out of or otherwise based
upon the performance of any of the Administrator’s duties or obligations under
this Agreement or otherwise as administrator for NMFC.

 

6.                                      Activities of the Administrator

 

The services of the Administrator to NMFC are not to be deemed to be exclusive,
and the Administrator and each affiliate of the Administrator and any other
person providing services to NMFC as arranged by the Administrator, is free to
render services to others.  It is understood that directors, officers, employees
and stockholders of NMFC, are or may become interested in the Administrator and
its affiliates, as directors, officers, members, managers, employees, partners,
stockholders or otherwise, and that the Administrator and directors, officers,
members, managers, employees, partners and stockholders of the Administrator and
its affiliates are or may become similarly interested in NMFC, as stockholders
or otherwise.

 

7.                                      Duration and Termination of this
Agreement

 

(a)                                 This Agreement shall become effective as of
the date hereof.  This Agreement shall continue in effect until May 5, 2017, and
thereafter shall continue automatically for successive annual periods, provided
that such continuance is specifically approved at least annually by (A) the vote
of NMFC’s Board of Directors, or by the vote of a majority of the outstanding
voting securities of NMFC and (B) the vote of a majority of NMFC’s Board of
Directors who are not parties to this Agreement or “interested persons” (as such
term is defined in Section 2(a)(19) of the Investment Company Act) of any such
party, in accordance with the requirements of the Investment Company Act.

 

(b)                                 The Agreement may be terminated at any time,
without the payment of any penalty, upon 60 days’ written notice, (i) by the
vote of a majority of the outstanding voting securities of NMFC or by the vote
of NMFC’s Board of Directors, or (ii) by the Administrator.

 

3

--------------------------------------------------------------------------------


 

8.                                      Amendments of this Agreement

 

This Agreement may not be amended or modified except by a written instrument
signed by each party hereto.

 

9.                                      Assignment

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.  This Agreement
may not be assigned by a party without the consent of the other parties.  The
provisions of Section 5 of this Agreement shall remain in full force and effect,
and the Administrator shall remain entitled to the benefits thereof,
notwithstanding any termination of this Agreement.

 

10.                               Governing Law

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York and the applicable provisions of the Investment Company
Act.  To the extent the applicable laws of the State of New York, or any of the
provisions herein, conflict with the provisions of the Investment Company Act,
the latter shall control.

 

11.                               No Waiver

 

The failure of any party to enforce at any time for any period the provisions of
or any rights deriving from this Agreement shall not be construed to be a waiver
of such provisions or rights or the right of such party thereafter to enforce
such provisions, and no waiver shall be binding unless executed in writing by
all parties hereto.

 

12.                               Severability

 

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any law or public policy, all other terms and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

 

13.                               Notices

 

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other parties at their principal
office.

 

14.                               Counterparts

 

This Agreement may be executed in one or more counterparts, each of which when
executed shall be deemed to be an original instrument and all of which taken
together shall constitute one and the same agreement.

 

15.                               Entire Agreement

 

This Agreement contains the entire agreement of the parties with respect to the
subject matter hereof and supersedes all prior agreements, understandings and
arrangements with respect to such subject matter.

 

Remainder of Page Intentionally Left Blank

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

 

NEW MOUNTAIN FINANCE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Paula A. Bosco

 

 

Name:

Paula A. Bosco

 

 

Title:

Chief Compliance Officer, Chief Regulatory Counsel and Corporate Secretary

 

 

 

 

 

 

 

NEW MOUNTAIN FINANCE ADMINISTRATION, L.L.C.

 

 

 

 

 

 

 

By:

/s/ Paula A. Bosco

 

 

Name: Paula A. Bosco

 

 

Title: Authorized Person

 

5

--------------------------------------------------------------------------------